Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The present application is being examined under the claims filed on 06/10/2019. 
Claims 1-20 are pending.
Claims 1-20 are rejected.

Specification
The specification filed on 06/10/2019 is accepted for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In reference to claim 9, the claim recites “wherein generating the synchronized clock with the receiver includes assigning a timestamp to data from the remote device according to an internal clock of the computer” (emphasis added). However, neither the Specification nor Drawings of the application adequately describe the generation of a synchronized clock includes assigning a timestamp according to the internal clock of the computer in an adequate manner. 
Neither the Specification or Drawings show or describe a separate internal clock of the computer. The only “internal clock” of the computer mentioned is the clock being adjusted.  Other that the repeat of the claim language in the summary, there is no reference to another clock in any of the figures of the Drawings or the detail description.   
Para 47 and Fig 1 of the specification mentioned the infrastructure computer 155 and the vehicle computer 110, each includes its own internal clock but there is no mention of assigning timestamp to the data from the remote device according to an internal clock of the computer referenced in claim 1. 

Similarly, claim 19 suffers the same deficiencies as discussed in claim 9 with respect to independent claim 11.

Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In reference to claim 9, the claim recites “wherein generating the synchronized clock with the receiver includes assigning a timestamp to data from the remote device according to an internal clock of the computer” (emphasis added).   The claim is unclear for several reasons:
 	1)   There is insufficient antecedent basis for “the synchronized clock” in the claim.  
2) The correlation between the adjusted clock of claim 1 and the synchronized clock of claim 9 is unclear and undefined in the specification.
	3)   The term “generating the synchronized clock … includes assigning a timestamp…” is unclear.  The term “includes” in this phase does not make sense, does applicant mean “generating … and assigning” instead? 
 	Based on the issues discussed above, the metes and bounds of the claim is unknown.  It is interpreted that the synchronized clock is generated by adjusting the clock of the computer and assign timestamp to data from the remote device upon received at receiver.
Similarly, claim 19 suffers the same deficiencies as discussed in claim 9 with respect to independent claim 11. 
Correction/Clarification required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaloupka et al. US Patent 10,608,764 (hereinafter Chaloupka).

In reference to claim 1, Chaloupka teaches a system, comprising a computer (Chaloupka Col 22 Lines 40-43 with the time client being the computer) including a processor (Chaloupka Col 3 Lines 21-24) and a memory, the memory storing instructions executable by the processor (Chaloupka Col 21 Line 66 – Col 22 Line 3) to: 
receive a plurality of messages from a remote device, each of the messages including a respective sent time from the remote device (Chaloupka Fig 1 Sync Message, Col 22 Lines 44-46 describes a plurality of first timing messages sent from a time server [remote device] 1, Col 22 Lines 48-50 describes recording the sent times of the messages meaning sent times must be included in the messages); 
store, in a receiver, a respective receipt time of each of the messages (Chaloupka Fig 1 T2 in “Timestamps Known by Slave”, Col 22 Lines 48-50 describes recording the times of receipt of the first timing messages); and 
adjust a clock of the computer based on a first difference between respective sent times and a second difference between respective receipt times (Chaloupka Col 5 Lines 8-16 describe using a queuing asymmetry measure based on the difference in forward and reverse delays [first and second differences between respective sent times and respective receipt times, Chaloupka Col 5 Lines 47-59 describes the estimation algorithm in detail).  


In reference to claim 10, Chaloupka teaches the system of claim 1, in addition to teaching:
the instructions further comprising instructions to update the synchronized clock after sending an additional outbound message and receiving an additional corresponding inbound message (Chaloupka Claim 3 describes using a running sum of displacement factors when determining queuing asymmetry for the clock synchronization, meaning that updating the clock of the time client happens continuously and will update when new timing messages are sent).  

In reference to claim 11, Chaloupka teaches a method, comprising: 
receiving a plurality of messages from a remote device, each of the messages including a respective sent time from the remote device (Chaloupka Fig 1 Sync Message, Col 22 Lines 44-46 describes a plurality of first timing messages sent from a time server [remote device] 1, Col 22 Lines 48-50 describes recording the sent times of the messages meaning sent times must be included in the messages); 
storing, in a receiver, a respective receipt time of each of the messages (Chaloupka Fig 1 T2 in “Timestamps Known by Slave”, Col 22 Lines 48-50 describes recording the times of receipt of the first timing messages); and 
adjusting a clock of the computer based on a first difference between respective sent times and a second difference between respective receipt times (Chaloupka Col 5 Lines 8-16 describe using a queuing asymmetry measure based on the difference in forward and reverse delays [first and second differences between respective sent times and respective receipt times, Chaloupka Col 5 Lines 47-59 describes the estimation algorithm in detail).

In reference to claim 20, Chaloupka teaches the method of claim 11, in addition to teaching:
further comprising updating the synchronized clock after sending an additional outbound message and receiving an additional corresponding inbound message (Chaloupka Claim 3 describes using a running sum of displacement factors when determining queuing asymmetry for the clock synchronization, meaning that updating the clock of the time client happens continuously and will update when new timing messages are sent).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chaloupka in view of Nasr et al. US Publication 2020/0014525 (hereinafter Nasr).

	In reference to claim 2, Chaloupka teaches the system of claim 1 in addition to teaching:
adjust the clock of the computer using the first and second differences (shown in claim 1).
Chaloupka teaches clock synchronization between a client and a remote device. However, Chaloupka does not explicitly teach synchronizing two clocks of the same client and does not explicitly teach: 
wherein the instructions to adjust the clock of the computer further include instructions to adjust the clock of the computer with respect to a second clock of the computer.
In the analogous art of time synchronization between two computing devices in a vehicle, Nasr teaches:
wherein the instructions to adjust the clock of the computer further include instructions to adjust the clock of the computer with respect to a second clock of the computer (Nasr Fig 4 Step 410 describes a first and/or second computing device of a vehicle synchronizing [adjusting] depending on the time difference between the devices).  


In reference to claim 12, Chaloupka teaches the method of claim 11 in addition to teaching: 
adjusting the clock of the computer using the first and second differences (shown in claim 11)
However, Chaloupka does not explicitly teach:
wherein adjusting the clock of the computer further includes adjusting the clock of the computer with respect to a second clock of the computer.
In the analogous art of time synchronization between two computing devices in a vehicle, Nasr teaches:
wherein adjusting the clock of the computer further includes adjusting the clock of the computer with respect to a second clock of the computer (Nasr Fig 4 Step 410 describes a first and/or second computing device of a vehicle synchronizing [adjusting] depending on the time difference between the devices).
It would have been obvious to one of ordinary skill in the art having the teachings of both Chaloupka and Nasr before him before the effective filing date of the claimed invention to have modified Chaloupka to incorporate the teachings of Nasr to synchronize the clock of a computing device with another clock of a computing device in the same system. One of ordinary skill in the art would .

	Claims 5, 6, 8, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chaloupka in view of Al-Stouhi et al. US Publication 2019/0072641 (hereinafter Al-Stouhi).

In reference to claim 5, Chaloupka teaches the system of claim 1. However, Chaloupka does not explicitly teach:
wherein the remote device is mounted to a roadside infrastructure element.
Chaloupka teaches a method to ensure devices are operating upon a common time base. In the analogous art of avoiding sensor interference using vehicular communication, Al-Stouhi first establishes an operable connection between a first vehicle and remote vehicles based upon a common time base. Al-Stouhi also teaches:
wherein the remote device is mounted to a roadside infrastructure element (Al-Stouhi Para 42 Lines 1-4 describes vehicles communicating with infrastructures).
It would have been obvious to one of ordinary skill in the art having the teachings of both Chaloupka and Al-Stouhi before him before the effective filing date of the claimed invention to have modified Chaloupka to incorporate the teachings of Al-Stouhi to use the clock synchronization method in vehicles communicating with infrastructure. One of ordinary skill in the art would know to synchronize the vehicle and infrastructure clocks so that sensor data could be shared in a useful and reiable manner (Al-Stouhi Para 3 Lines 5-9).

In reference to claim 6, 
wherein the computer is in a vehicle.
Chaloupka teaches a method to ensure devices are operating upon a common time base. In the analogous art of avoiding sensor interference using vehicular communication, Al-Stouhi first establishes an operable connection between a first vehicle and remote vehicles based upon a common time base. Al-Stouhi also teaches:
wherein the computer is in a vehicle (Al-Stouhi Para 42 Lines 1-4 describes vehicles communicating with infrastructures).
It would have been obvious to one of ordinary skill in the art having the teachings of both Chaloupka and Al-Stouhi before him before the effective filing date of the claimed invention to have modified Chaloupka to incorporate the teachings of Al-Stouhi to use the clock synchronization method in vehicles communicating with infrastructure. One of ordinary skill in the art would know to synchronize the vehicle and infrastructure clocks so that sensor data could be shared in a useful and reiable manner (Al-Stouhi Para 3 Lines 5-9).

In reference to claim 8, Chaloupka teaches the system of claim 1. However, Chaloupka does not explicitly teach:
the instructions further comprising instructions to actuate a vehicle component based on the clock.
Chaloupka teaches a method to ensure devices are operating upon a common time base. In the analogous art of avoiding sensor interference using vehicular communication, Al-Stouhi first establishes an operable connection between a first vehicle and remote vehicles based upon a common time base. Al-Stouhi also teaches:
the instructions further comprising instructions to actuate a vehicle component based on the clock (Al-Stouhi Para 79 Lines 19-22 describes how the vehicles can actuate sensors and/or transmit sensor data based on the same common time base).
It would have been obvious to one of ordinary skill in the art having the teachings of both Chaloupka and Al-Stouhi before him before the effective filing date of the claimed invention to have modified Chaloupka to incorporate the teachings of Al-Stouhi to use the clock synchronization method in vehicles communicating with infrastructure. One of ordinary skill in the art would know to synchronize the vehicle and infrastructure clocks so that sensor data could be shared in a useful and reiable manner (Al-Stouhi Para 3 Lines 5-9).

In reference to claim 15, Chaloupka teaches the method of claim 11. However, Chaloupka does not explicitly teach:
wherein the remote device is mounted to a roadside infrastructure element.
Chaloupka teaches a method to ensure devices are operating upon a common time base. In the analogous art of avoiding sensor interference using vehicular communication, Al-Stouhi first establishes an operable connection between a first vehicle and remote vehicles based upon a common time base. Al-Stouhi also teaches:
wherein the remote device is mounted to a roadside infrastructure element (Al-Stouhi Para 42 Lines 1-4 describes vehicles communicating with infrastructures).
It would have been obvious to one of ordinary skill in the art having the teachings of both Chaloupka and Al-Stouhi before him before the effective filing date of the claimed invention to have modified Chaloupka to incorporate the teachings of Al-Stouhi to use the clock synchronization method in vehicles communicating with infrastructure. One of ordinary skill in the art would know to 

In reference to claim 16, Chaloupka teaches the method of claim 11. However, Chaloupka does not explicitly teach: 
wherein the computer is in a vehicle.
Chaloupka teaches a method to ensure devices are operating upon a common time base. In the analogous art of avoiding sensor interference using vehicular communication, Al-Stouhi first establishes an operable connection between a first vehicle and remote vehicles based upon a common time base. Al-Stouhi also teaches:
wherein the computer is in a vehicle (Al-Stouhi Para 42 Lines 1-4 describes vehicles communicating with infrastructures).
It would have been obvious to one of ordinary skill in the art having the teachings of both Chaloupka and Al-Stouhi before him before the effective filing date of the claimed invention to have modified Chaloupka to incorporate the teachings of Al-Stouhi to use the clock synchronization method in vehicles communicating with infrastructure. One of ordinary skill in the art would know to synchronize the vehicle and infrastructure clocks so that sensor data could be shared in a useful and reiable manner (Al-Stouhi Para 3 Lines 5-9).

In reference to claim 18, Chaloupka teaches the method of claim 11. However, Chaloupka does not explicitly teach:
actuating a vehicle component based on the clock.
Chaloupka teaches a method to ensure devices are operating upon a common time base. In the analogous art of avoiding sensor interference using vehicular communication, Al-Stouhi first establishes 
actuating a vehicle component based on the clock (Al-Stouhi Para 79 Lines 19-22 describes how the vehicles can actuate sensors and/or transmit sensor data based on the same common time base).
It would have been obvious to one of ordinary skill in the art having the teachings of both Chaloupka and Al-Stouhi before him before the effective filing date of the claimed invention to have modified Chaloupka to incorporate the teachings of Al-Stouhi to use the clock synchronization method in vehicles communicating with infrastructure. One of ordinary skill in the art would know to synchronize the vehicle and infrastructure clocks so that sensor data could be shared in a useful and reiable manner (Al-Stouhi Para 3 Lines 5-9).


Claims 7, 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chaplouka in view of Seshan et al. US Publication 2015/0127284 (hereinafter Seshan).

In reference to claim 7, Chaloupka teaches the system of claim 1. However, Chaplouka does not explicitly teach: 
the instructions further comprising instructions to assign a timestamp to received sensor data based on the clock.
Chaloupka teaches a method to ensure devices are operating upon a common time base. In the analogous art of sensor data time alignment, Seshan teaches aligning sensor systems to a reference time base. Seshan also teaches:
the instructions further comprising instructions to assign a timestamp to received sensor data based on the clock (Seshan Fig 7 Step 706 describes marking sensor data with an aligned timestamp [marking sensor data with a reference time based on the reference time clock]).
It would have been obvious to one of ordinary skill in the art having the teachings of both Chaloupka and Seshan before him before the effective filing date of the claimed invention to have modified Chaloupka to incorporate the teachings of Seshan to assign timestamps to received sensor data based on a common clock. One of ordinary skill in the art would know to align different sensor systems to enable fusion of data from the different systems (Seshan Para 19 Lines 10-12).

In reference to claim 9, as best understood  as discussed in the 112 rejections above . Chaloupka teaches the system of claim 1, in addition to teaching:
 assigning a timestamp to data from the remote device according to its internal clock (Chaloupka, col. 1  lines 40-45 the master 1 sends a Sync message to the slave 3 over the packet network 2 and notes the time T.sub.1 at which it was sent and the slave receives the Sync message and notes the time of reception T.sub.2]) and synchronizing by adjusting the clock discussed for future operation of the device. 
However, Chaloupka does not explicitly disclose operation following the synchronization – namely assigning a timestamp to data from the remote device according to an internal clock of the computer.    
 Seshan teaches a receiver (sensor system 202) synchronizing with the remote device (master time clock 114) [par. 47 , the sensor system clocks 206a, 206b may be synchronized with the reference time value 210 to enable the sensor systems 202a, 202b to be synchronized with the master time clock 114)] and assigning a timestamp to data from the remote device according to 
It would have been obvious to one of ordinary skill in the art having the teachings of both Chaloupka and Seshan before him before the effective filing date of the claimed invention to have modified Chaloupka to incorporate the teachings of Seshan to assign timestamps to received data based on its internal clock  to enables fusion of data from the different systems into a coherent data stream that can be consumed in various ways (Seshan, par. 19).
In reference to claim 17, Chaloupka teaches the method of claim 11. However, Chaloupka does not explicitly teach: 
assigning a timestamp to received sensor data based on the clock.
Chaloupka teaches a method to ensure devices are operating upon a common time base. In the analogous art of sensor data time alignment, Seshan teaches aligning sensor systems to a reference time base. Seshan also teaches:
assigning a timestamp to received sensor data based on the clock (Seshan Fig 7 Step 706 describes marking sensor data with an aligned timestamp [marking sensor data with a reference time based on the reference time clock]).
It would have been obvious to one of ordinary skill in the art having the teachings of both Chaloupka and Seshan before him before the effective filing date of the claimed invention to have modified Chaloupka to incorporate the teachings of Seshan to assign timestamps to received sensor data based on a common clock. One of ordinary skill in the art would know to align different sensor systems to enable fusion of data from the different systems (Seshan Para 19 Lines 10-12).
Claim 19 is rejected based on the same rational as discussed in claim 9 above

Allowable Subject Matter
Claims 3, 4, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Salt et al. US Publication 2003/0103486 teaches sending an outbound message to a remote device, recording the respective send time for the outbound message, recording the respective receipt time for the respective inbound message that is identified as a response to the outbound message, determining a communication latency for the outbound message and corresponding inbound message, and determining if a first statistical measure of the communication latency is below a first threshold and a second statistical measure is below a second threshold. However, Salt does not teach sending a plurality of outbound messages and receiving the plurality of respective inbound messages.
Hansson et al. US Publication 2019/0253168 teaches adjusting the clock of the computer based on determining a decrease in successive differences between respective sent times and a second difference between respective receipt times.
	However, neither these references nor the reference listed in the rejection of the base claim 1, individually or in combination, explicitly teach the limitations of claim 3 in combination of the structure and other elements. 
	Independent claim 13 repeats the same limitations as recited in claim 3, and are thus similarly allowed.
	Claims 4 and 14 depend on claims 3 and 13 respectively, and are considered allowable subject matter accordingly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A. LATHAM whose telephone number is (571)272-0950. The examiner can normally be reached Monday through Friday 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM HUYNH can be reached on 540-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY A. LATHAM/Examiner, Art Unit 2186                                                                                                                                                                                                        

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186